Citation Nr: 0126032	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Physician


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty with the Coast Guard for 17 
days from February 7, 1977, to February 24, 1977, and with 
the Army for 1 month and 4 days from January 24, 1978, to 
February 27, 1978.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, VCAA became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A report of medical history completed on December 14, 1967, 
reflects that the veteran reported that he had a history of 
asthma.  The veteran reported that he had had a mild asthma 
attack in October 1968 (12 years of age) but that ever since 
that time had had no more problems with asthma and had 
participated in athletic sports and was at present in good 
physical condition.  The physician noted "childhood 
asthma."  Service medical records reflect that the veteran 
arrived for active duty on February 7, 1977, and was brought 
to the dispensary at 0100 the next morning in a semicomatose 
state and exhibiting signs of acute respiratory failure 
secondary to acute bronchial spasm (asthma).  Reportedly, the 
veteran stated that he was an asthmatic and had had numerous 
attacks.  On February 9, 1977, a Medical Board determined 
that the veteran had had a disqualifying condition prior to 
enlistment and that this condition had not been aggravated by 
his period of active military service.  It was recommended 
that he be separated from the Coast Guard.

On January 24, 1978, the veteran began his second period of 
military service with the Army.  The records assembled for 
appellate review do not contain a report of medical 
examination for entrance into service.  Service medical 
records for this period of service reflect that on February 
11, 1978, the veteran was seen for complaints of severe back 
pain.  Reportedly, he stated that he had had problems before 
entering service.  X-rays showed spina bifida of S1.  A 
report of medical history dated February 13, 1978, reflects 
that the veteran reported a history of asthma and shortness 
of breath, as well as recurrent back pain.  A report of 
Medical Board examination dated February 13, 1978, was 
negative for abnormality of the veteran's lungs or chest.  A 
report of a Medical Board dated February 15, 1978, reflects 
that the veteran complained of low back pain for about two 
weeks.  He claimed to have fallen on the ice.  He also gave a 
history of back pain prior to entry into the Army.  Physical 
examination showed tenderness over the lumbar area with 
restriction of motion of the lumbosacral spine.  Straight leg 
raising test and neurologic examination of the lower limbs 
were negative.  Spina bifida, congenital, S1, was the 
diagnosis.  The Board determined that this condition existed 
prior to the veteran's entry on active duty and was not 
aggravated by active duty.  It was recommended that the 
veteran be separated from the service.

Service connection may be granted for a disease that either 
occurs in or is aggravated by service.  See 38 U.S.C.A. § 
1131.  Section 1111, title 38, United States Code, prescribes 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination."  See also 38 C.F.R. § 3.304(b) 
(requiring "clear and unmistakable (obvious or manifest) 
evidence" in order to rebut the presumption of soundness).  
The term "noted," in 38 U.S.C.A. § 1111, refers to "such 
conditions as are recorded in examination reports."  A 
"history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions." 38 C.F.R. § 3.304; see Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  The presumption of soundness only 
attaches "where there has been an induction examination in 
which the later-complained-of disability was not detected."  
Crowe, 7 Vet. App. at 245; see also Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).

Where a condition preexisted service, service connection may 
only be granted where there is a finding of aggravation 
during service.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  The presumption of aggravation is applied only when 
the condition undergoes an increase in severity during 
service.  See Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Under 38 
U.S.C.A. § 1153, a preexisting injury is considered 
aggravated "where there is an increase in disability during [ 
] service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."  See also 38 C.F.R. § 3.306(a).  "Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service.'"  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran asserts that his asthma began during his first 
period of service and that his lower back disability is due 
to an injury during his second period of active service.  

VA examination reports dated in October and November 1998 
establish that the veteran does currently suffer from asthma 
and a lower back disability diagnosed as chronic lower back 
pain due to muscle strain and spina bifida occulta of the S1 
vertebra.  The report of the October 1998 examination 
reflects that the veteran reported that he had childhood 
asthma at the age of 6 but was well after that until he 
developed a severe asthma attack with loss of consciousness 
in basic training in 1977.  In a statement dated in October 
1998, D. Strang, M.D., reported that the veteran stated that 
he was forced to run frequently during basic training with 
the Coast Guard in 1977 and suffered a severe asthmatic 
attack.  In a statement received in October 1999, the veteran 
reported that it was only after the stress of basic training 
exercises for the Coast Guard that severe asthma manifested.

In July 2001, the veteran testified before the undersigned 
member of the Board.  A VA physician, Dr. Strang, Chief of 
Dermatology, also testified on the veteran's behalf.  In 
pertinent part, Dr. Strang testified that he was familiar 
with the veteran's current medical condition, his history, 
and his treatment during active service.  He testified that 
the asthma the veteran now exhibits is the same asthma that 
first manifested itself during the veteran's first period of 
active service, and that it has been continuously present 
since.  He further testified that the veteran's current lower 
back disability is the result of the fall the veteran 
experienced on the ice during his second period of active 
service.  This fall aggravated the already existing spina 
bifida, S1.

As noted above, the veteran reported a history of asthma to 
the examiner during examination prior to his first period of 
active service.  However, the examiner noted only that the 
veteran had had childhood asthma.  The report of medical 
examination showed no current abnormalities concerning either 
his lungs.  Thus, the veteran is entitled to a presumption of 
soundness at the time of entry into service with regard to 
his respiratory condition.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(b).  However, this presumption 
may be rebutted by clear and unmistakable evidence that 
demonstrates that asthma existed prior to service.  Id.

It is argued that his self-report of asthma prior to active 
service was erroneous and due to the veteran's confusion 
during the medical interview.  It is asserted that he did not 
understand or speak English very well at the time and that he 
believed the questions concerned his family medical history 
rather than his individual family history.  The veteran 
testified in July 2001 that he did not, in fact, remember 
having asthma prior to his active service.  Rather, it was 
his mother who had the asthma.  However, the report of 
medical history completed on December 14, 1967, reflects not 
only that the veteran checked the block indicating that that 
he had a history of asthma, but also that he provided 
additional details which reflect that he had had a mild 
asthma attack in October 1968.  The physician who treated the 
veteran for the in-service asthma attack reported that the 
veteran stated that he was an asthmatic and had had numerous 
attacks.  A Medical Board determined that the veteran had had 
asthma prior to enlistment and that the asthma had not been 
aggravated by his period of active military service.  When 
the veteran was examined by VA in October 1998 he again 
reported that he had had asthma as a child.  The veteran has 
asserted that he was forced to run frequently during basic 
training with the Coast Guard in 1977 and that it was only 
after the stress of basic training exercises for the Coast 
Guard that severe asthma manifested.  However the service 
records reflect that he had the asthmatic attack within hours 
of his arrival for active duty on February 7, 1977, and while 
still undergoing "pre-training" physical and dental 
examinations.  Given the testimony of Dr. Strang, the Board 
is of the opinion that additional development is required to 
reconcile the conflicting evidence regarding the onset of the 
veteran's asthma.

Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (2001).  The 
General Counsel for VA, in a precedent opinion, concluded 
that service connection may be granted for diseases, but not 
defects, of a developmental origin.  VAOPGCPREC 82-90, Fed. 
Reg. 45711 (1990).  It may be important to determine whether 
appellant's spina bifida at S1 is a disease or a defect.  
However, General Counsel in this opinion cautioned that even 
if the developmental abnormality is considered a defect as 
opposed to a disease, "[i]f, during the individual's 
military service, superimposed disease or injury does occur, 
service-connection may indeed be warranted for the resultant 
disability."  VAOPGCPREC 82-90.

The Board is of the opinion that additional development is 
also required to clarify whether the veteran's spina bifida 
is considered a congenital defect or whether it is a disease 
of developmental origin.  If the spina bifida is considered a 
disease, an opinion as to whether the condition became worse 
during his second period of service would be helpful.  In 
view of the fact that VA examination in October 1998 resulted 
in diagnoses of chronic low back pain as well as spina bifida 
occulta of the S1 vertebra, if the spina bifida is considered 
a defect, an opinion as to whether it was subjected to a 
superimposed disease or injury resulting in additional 
disability is required.

The file indicates that the veteran is receiving ongoing 
treatment.  He should be asked to identify all sources of 
relevant recent treatment and the RO should obtain these 
records in accordance with VCAA.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.  

2.  The RO should request the veteran to 
identify all medical providers who have 
treated him for respiratory problems or 
back problems in the recent past.  After 
securing any necessary release, the RO 
should obtain medical records from all 
sources identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to obtain 
information to clarify whether or not the 
veteran manifested asthma prior to his 
military service in February 1977.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether or not there is 
clear and unmistakable (obvious or 
manifest) evidence that the veteran had 
asthma prior to his service which began 
in February 1977.  If the physician 
concludes that the asthma pre-existed the 
veteran's service, the physician should 
offer an opinion as to whether or not the 
asthma underwent an increase in severity 
during service beyond the natural 
progress of the disease.  The physician 
should offer an opinion as to whether the 
asthma attack during service represented 
only a temporary or intermittent flare-up 
of symptoms or whether the attack 
represented an increase in severity of 
the underlying condition itself.  If the 
examiner is unable to make a 
determination as to these matters without 
resort to speculation, he/she should so 
state and indicate the reasons.

4.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to obtain 
information to clarify whether the 
congenital spina bifida of S1 diagnosed 
during the veteran's second period of 
service is considered a congenital defect 
or a disease of developmental origin.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  

? If it is determined that spina bifida 
is a disease, the examiner should 
offer an opinion as to whether the 
condition underwent an increase in 
severity during service beyond the 
natural progress of the disease.  The 
physician should offer an opinion as 
to whether the in-service back 
symptoms represented only a temporary 
or intermittent flare-up of symptoms 
or whether the back symptoms during 
service represented an increase in 
severity of the underlying condition 
itself.

? If the spina bifida is considered a 
defect, the examiner should offer an 
opinion as to whether it was subjected 
to a superimposed disease or injury 
resulting in additional disability.

If the examiner is unable to make a 
determination as to these matters without 
resort to speculation, he/she should so 
state.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



